DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DERIK WEST,
                               Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2266

                              [July 14, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Kathryn Nelson, Judge; L.T. Case No. 562020MM000887
AXXXXX.

   Carey Haughwout, Public Defender, and Paul Edward Petillo,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.